Title: From John Adams to Benjamin Stoddert, 8 May 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy May 8th 1799

The combination of a very few ideas has been sufficient to excite apprehensions that the West India islands would soon become a scene of pyracy. The dissolution of all principles, of morals, government & religion the formed repeal of the ten commandments by which it is become as lawful by which it is become as lawful to covet, steal, kill as it is to profane the sabbath or commit adultery—the proclamation of liberty to the negroes in the West India islands & the policy of one or more nations of Europe to erect predatory powers in the West Indies to be employed against the United States, as the Barbary powers in Europe have long been supported & encouraged, against the small maratime states, have long ago raised suspicions & forebodings, that the most desperate wretches in Europe would be allured to the islands and give direction to the mass of African bones & sinews which is now in liberty and idleness or trained to military discipline.
The bucannering establishment on the key near Matanzas must be broken up. I wish the Secy of State to represent this intelligence to the Spanish minister at Philadelphia & to our minister at Madrid. I am glad the Secy of State intends to write to the Govenor of the Havanna.
I am heartily disposed to concur with you in the most spirited councels & active exertions, which the laws will authorize, to check & to punish this execrable establishment.
I have the honor to be Sir, your / very humble Servant
